Order entered December 1, 2014




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00783-CR

                      MICHAEL ANTHONY HINOJOSA, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. F14-00048-J

                                        ORDER
        The Court REINSTATES the appeal.

        On October 30,2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 30, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 30, 2014 order requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                  /s/   LANA MYERS
                                                        JUSTICE